 

Exhibit 10.54

 

COMMERCIAL LEASE AGREEMENT

WITH OPTION TO RENEW

AND RIGHT OF FIRST REFUSAL

 

THIS COMMERCIAL LEASE AGREEMENT WITH OPTION TO RENEW AND RIGHT OF FIRST REFUSAL
(this “Lease”) is entered into on the 28th day of June, 2000, and is effective
July 1, 2000, by and between Brewer Investments II, LC, a limited liability
company organized under and by virtue of the laws of the State of Arkansas,
(hereinafter referred to as “Lessor”), and Edgewater Technology, Inc., a
Delaware corporation, (hereinafter referred to as “Lessee”), wherein the
following mutual covenants and understandings are made and entered into upon the
following terms and conditions:

 

W-I-T-N-E-S-S-E-T-H

 

SECTION ONE

SUBJECT OF LEASE

 

Lessor hereby lets and leases unto Lessee, and Lessee accepts from Lessor,
subject to the terms and conditions contained herein, the property and
improvements located at 302 East Millsap, along with the adjacent parking lot,
Fayetteville, Washington County, Arkansas (hereinafter referred to as the
“Premises”).

 

SECTION TWO

TERM

 

The Premises are hereby leased to Lessee for an initial period of 9 years,
commencing at 12:01 a.m. on the 1st day of July, 2000, and ending at 12:01 a.m.
on the 30 day of, June 2000, (hereinafter referred to as the “Lease Term”).

 

SECTION THREE

RENTAL AMOUNT

 

The monthly rental payment for the Lease Term shall be payable as set forth
below in advance on the 1st day of each month, with the first payment being due
on or before the date of the signing of this Lease, with the first month’s rent
being prorated as of the date the Lease is signed. The Lessee agrees to pay to
Lessor as monthly rental the following amounts for the following portions of the
Lease Term:

 

1. Years 1 – 4: July 1, 2000 through June 30, 2005 the sum of $18,580.00 per
month ($13.58/sq. ft.); and

 

2. Years 5 – 9: July 1, 2005 through June 30, 2009 the sum of $20,500.00 per
month ($15.00/sq. ft.).

 

SECTION FOUR

LIENS

 

Lessee shall not encumber the Premises or any buildings thereon and shall keep
the Premises free and clear of any and all mechanic’s, laborer’s, materialmen’s,
and other liens arising out of or in connection with any work or labor done,
services performed, or materials or appliances used or furnished for or in
connection with any operations of Lessee, any alteration, improvement, or
repairs or additions which Lessee may make or permit or cause to be made, or any
work or construction, by, for, or permitted by Lessee on or about the Premises,
or any obligations of any kind incurred by Lessee, and at all times promptly and
fully to pay and discharge any and all claims on which any such lien may or
could be based, and to indemnify Lessor and all of the Premises against all such
liens and claims of liens and suits or other proceedings pertaining thereto.

 

SECTION FIVE

ASSIGNMENT AND SUBLEASE

 

Lessee shall not assign any rights, duties or privileges under this Lease, nor
allow any other person to occupy or use the Premises (other than invitees of
Lessee who are present at the same time the Lessee are present) without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld. A consent to one assignment, sublease, occupation or use by any other
person or entity shall not be a consent to any subsequent assignment, sublease,
occupation or use by any other person or entity, nor will such consent release
the Lessee from any of Lessee’s obligations hereunder. Any assignment or
subletting without the prior written consent of Lessor shall be void, and shall,
at the option of the Lessor, terminate this Lease. Further, Lessor shall have
any and all remedies for such breach as specified in Section Seventeen, Breach
or Default. The terms of this Section shall also apply to unpermitted
assignments as specified in Section 29 Lessee Further Assignment Restriction.



--------------------------------------------------------------------------------

SECTION SIX

WARRANTIES OF TITLE AND QUIET POSSESSION

 

Lessor covenants that it has the right to make this Lease, and that Lessee shall
have the quiet and peaceable possession of the Premises during the Lease Term.

 

SECTION SEVEN

WASTE AND NUISANCE PROHIBITED

 

During the Lease Term and any renewals or extensions, Lessee shall comply with
all laws applicable to Lessee’s operation of business on the Premises, the
breach of which might result in any penalty on Lessor or forfeiture of Lessor’s
title to the Premises. Lessee shall not commit, or suffer to be committed, any
waste on the Premises or any nuisance.

 

SECTION EIGHT

LESSOR’S RIGHTS OF ENTRY

 

Lessee shall permit Lessor or Lessor’s agents to enter into and upon the
Premises at all reasonable times during normal business hours, upon prior
reasonable notice, for the purpose of inspecting the same; provided, however,
that Lessor shall not interfere with the privacy rights or treatment of any of
Lessee’s patrons while in the Premises, or otherwise disrupt Lessee’s business
operations.

 

SECTION NINE

UTILITIES AND COSTS

 

Lessee shall fully and promptly pay all water, electricity, gas, telephone
service, and other public utilities furnished to the Premises throughout the
Lease Term, including any renewals or extensions, hereof. In addition, Lessee
shall pay for any and all costs and expenses of every kind associated with the
operation of Lessee’s business on the Premises.

 

SECTION TEN

TRADE FIXTURES

 

All trade fixtures installed by Lessee or acquired by Lessee independently of
this Lease shall remain the Lessee’s property and may be removed by Lessee at
the expiration or termination of this Lease; provided, however, that Lessee
shall restore the Premises and repair any damage thereto caused by such removal.

 

SECTION ELEVEN

LESSEE’S MAINTENANCE AND REPAIR OF PREMISES

 

Lessee has inspected the Premises, and acknowledges by signing hereinafter that
the Premises are now in a tenantable condition. Lessee, at Lessee’s expense,
shall keep the Premises in good order, condition and repair, ordinary wear and
tear excepted, and shall promptly make all repairs and replacements of every
kind and nature, to the Premises, including, without limitation, repairs to the
building walls or roof and normal maintenance on the heating and air
conditioning and plumbing. In the event that Lessee fails to promptly and
properly make all repairs and replacements to the Premises, of every kind and
nature, as required herein Lessor may do so, at Lessor’s sole option, in which
event the cost of said repairs and replacements paid by Lessor shall become
immediately due and payable by Lessee to Lessor, with such amounts bearing
interest at the maximum lawful rate.

 

Lessee shall take good care in the use of the Premises and Lessee shall not
alter, repair, modify, or construct additions or improvements or change the
Premises without the prior written consent of Lessor; provided, however, that
Lessor’s written consent will not be unreasonably withheld. Lessee, at Lessee’s
expense, may make any additions, modifications, and repairs which are needed to
comply with any licensing requirements, health and safety regulations, or other
requirements or regulations associated with Lessee’s use and occupancy of the
Premises. Any alterations, improvements and changes the Lessee may desire or
need shall be done at the expense of Lessee and shall become the property of
Lessor and remain on the Premises.

 

Lessee shall, at the termination of this Lease, surrender the Premises to Lessor
in as good condition and repair as reasonable and proper use thereof will
permit, ordinary wear and tear, damage or destruction by fire, flood, storm,
civil commotion, or other unavoidable cause or Acts of God excepted. Lessor
shall not be responsible for any additions, replacements or repairs except those
which Lessor may specifically assume in writing.



--------------------------------------------------------------------------------

SECTION TWELVE

SIGNS

 

No sign, picture, advertisement, or notice, except existing signs and those
displayed on the glass of the doors or windows, shall be displayed on any part
of the outside of said building or on or about the Premises hereby demised
without the prior written consent of the Lessor, (which consent shall not be
unreasonably withheld) or without compliance, with all applicable laws,
ordinances and regulations of the appropriate governmental authority. The Lessor
may only remove the same without notice to the Lessee and at Lessee’s expense if
Lessor did not provide its prior written consent to sign, picture, advertisement
or notice in question, or if Lessee failed to comply with all applicable laws,
ordinances and regulations of the appropriate governmental authority. Upon
termination of this Lease, Lessee will remove any sign, advertisement or notice
painted on or affixed to the Premises, and return the place it occupied to the
condition which existed as of the date this Lease takes effect.

 

SECTION THIRTEEN

TAXES

 

Lessee shall pay all ad valorem real property taxes and assessments due to
improvement districts or governmental bodies which may be levied, assessed or
charged against the Premises. Should Lessee fail to timely pay all taxes and
assessments due hereunder, Lessor may do so at Lessor’s sole option, in which
event the amount of said taxes or assessments, along with all interest,
penalties and related costs (including attorney’s fees) paid by Lessor shall
become immediately due and payable by Lessee to Lessor, bearing interest at the
maximum lawful rate. Lessee shall also be responsible for assessing and paying
the personal property taxes on any personal property of Lessee located on or
about the Premises and for all license, privilege and occupation taxes levied,
assessed or charged against the Lessee on account of the operation of the
business on the Premises. Lessee shall provide written evidence of payment of
said taxes to Lessor as soon as practicable following payment, but in no event
later than thirty (30) days from said payment.

 

SECTION FOURTEEN

INSURANCE

 

Lessee shall, at Lessee’s expense, at all times during the Lease Term and any
renewals or extensions hereof, maintain in force a policy or policies of
insurance, written by one or more responsible insurance carriers acceptable to
Lessor, which will insure Lessor and Lessee against liability for injury to or
death of persons or loss or damage to property occurring in or about the
Premises. The limits of liability coverage under such insurance shall not be
less than $2,000,000.00 per person, $4,000,000.00 per occurrence, and
$4,000,000.00 coverage for property damage, with Lessor named insured in such
policies.

 

In addition, Lessee shall, at Lessee’s expense, at all times during the Lease
Term and any renewals or extensions hereof, keep insured all buildings and
improvements on the Premises against all losses or damage by fire and other
casualty, in such amounts (no less than replacement value) and under such form
of policies as shall be acceptable to, or requested by, the Lessor, with Lessor
and Lessee named as insured parties, and with standard Mortgagee coverage in
favor of all persons who may hold mortgages on the Premises. A certificate of
such insurance shall be delivered to Lessor within twenty (20) business days
following execution of this Lease. Lessee shall not do or permit to be done
anything, which will make uninsurable the Premises or any part thereof.

 

Lessee, during the Lease Term and any renewals or extensions hereof, shall be
responsible for insuring the contents of the Premises, including, without
limitation, all of Lessee’s personal property located on the Premises.

 

Lessee shall provide Lessor with written proof of all of the above described
insurance coverage at all times, and inform Lessor of any lapse, deficiency or
cancellation, or any notices thereof immediately. Should Lessee fail to keep in
effect and pay such insurance as it is, in this Section, required to be
maintained, Lessor may do so, at Lessor’s sole option, in which event the
insurance premiums paid by Lessor shall become immediately due and payable by
Lessee to Lessor, with such amounts bearing interest at the maximum lawful rate.

 

SECTION FIFTEEN

INDEMNIFICATION OF LESSOR

 

Notwithstanding the existence of any insurance provided for in this Lease,
Lessee shall indemnify and hold Lessor harmless from and against any and all
claims, damages, causes of action, expenses, costs, and liabilities of any
nature which are asserted against Lessor arising out of any breach of this Lease
by Lessee, Lessee’s agents, employees, customers, visitors or licensees, as a
result of Lessee’s use or occupancy of the Premises, or as a result of the
negligence or willful misconduct of Lessee, Lessee’s agents, employees,
customers, visitors or licensees; provided, however, that Lessee shall not be
responsible for damages, costs, claims, causes of action and liabilities of any
nature arising out of the negligence or willful misconduct of the Lessor,
Lessor’s agents, employees and/or visitors.



--------------------------------------------------------------------------------

SECTION SIXTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

During the Lease Term and any renewals or extensions hereof, if the improvements
on the Premises, or any part thereof, be rendered unfit for occupancy for the
purposes for which they are hereby let, from any cause covered by Lessee’s
casualty insurance, to an extent repairable within one hundred and eighty (180)
days from the date of such damage subject to compliance with the laws and
regulations of applicable governmental authorities, the Lessor will repair the
Premises for the use of the Lessee using said insurance proceeds, and the Lease
shall continue in full force and effect, except that, as the sole and exclusive
remedy of the Lessee, there shall be a proportionate abatement in the monthly
rental payable by the Lessee during the time the Premises are untenantable or in
part untenantable. Any proportionate reduction shall be based on the extent to
which the making of repairs shall interfere with the business carried on by
Lessee on the Premises; provided, however, that if the repairs cannot be made
within the time frame stated above, or if the cost of replacing or repairing the
improvements so damaged upon the Premises equals or exceeds fifty percent (50%)
of the property damage insurance coverage maintained by Lessee thereon, Lessor
may, at its option, terminate this Lease and in such event, Lessee shall be
entitled to a proportionate rebate of the monthly rental based upon number of
days remaining for the month in which the monthly rental has been paid, and
thereafter Lessee shall have no further liability or obligation to Lessor under
this Lease, except those arising prior to such termination. Otherwise, the
Lessor will repair the Premises for the use of the Lessee using said insurance
proceeds as stated herein, and the Lease shall continue in full force and
effect, except that, as the sole and exclusive remedy of the Lessee, there shall
be a proportionate abatement in the rent payable by the Lessee during the time
the Premises are untenantable or in part untenantable. Lessor shall in no way be
liable or responsible for any damage to any property of the Lessee in or about
the Premises by reason of flood, water, fire, windstorm or other casualty or act
of nature.

 

SECTION SEVENTEEN

BREACH OR DEFAULT

 

A. Events of Default. Lessee shall have breached this Lease and shall be
considered in default hereunder if, during the Lease Term or any extension or
renewal thereof: (a) the Lessee files a petition in bankruptcy or insolvency or
for reorganization under any bankruptcy act, or makes an assignment for the
benefit of creditors which is not released within thirty (30) days; (b)
involuntary proceedings are instituted against the Lessee under any bankruptcy
act, and such proceedings are not dismissed within thirty (30) days of the
filing thereof; (c) Lessee abandons or vacates said Premises before the end of
the term of this Lease; (d) Lessee suffers the rent to be more than ten (10)
days in arrears with such failure to pay continuing for a period of twenty (20)
days; or (e) Lessee fails to perform or comply with any of the material
covenants, terms, provisions or conditions of this Lease and such failure
continues for a period of ten (10) days following written notice from the Lessor
to Lessee of such failure to materially perform or comply.

 

B. Remedies in Event of Default. In the event of a default under this Lease
which is continuing and has not been cured in accordance with the prior
paragraph of this Section 17 Breach or Default by Lessee, and subject to the
provisions of subsection C. Grace Period for Unpermitted Assignment Pursuant to
Section 29 below, Lessor shall have the option to declare all remaining monthly
rental payments due hereunder for the balance of the then current Lease Term or
Renewal Term to be immediately due and payable without further notice or demand,
and the same shall thereafter bear interest at the maximum rate allowed by law
until paid. In addition to the foregoing, but again subject to subsection C.
Grace Period for Unpermitted Assignment Pursuant to Section 29, the Lessor may
pursue any and all other remedies available to Lessor at law or in equity,
including without limitation, either or both of the following actions:

 

(a)   Lessor may terminate this Lease and the use of the Premises by Lessee, and
Lessor shall have the right to enter upon and take possession of the Premises,
with or without notice to Lessee, and to evict and expel Lessee and any or all
of Lessee’s property, without legal process and without thereby being guilty of
any manner of trespass either at law or in equity; and in such event, any or all
property left in and about the Premises shall be considered abandoned and Lessor
may remove and dispose of any and all such property as Lessor sees fit without
any recourse by Lessee, pursuant to the provisions of Arkansas law. Lessee shall
be responsible for all costs of moving, storing and disposing of said property;
or

 

(b)   Lessor may enter said Premises as the agent of Lessee, without notice or
legal process and without being liable for any manner of trespass, and relet the
Premises, as the agent of Lessee, with or without Lessee’s property or fixtures
that may be therein, at such price and upon such terms and for such duration of
time as the Lessor may determine, and receive the rent therefor, applying the
same to any costs or expenses incurred by Lessor as a result of Lessee’s default
under the Lease, including but not limited to leasing and brokerage fees,
attorneys’ fees, and construction expenses relating to reletting the Premises.
If the full amount due hereunder shall not be realized by Lessor over and above
the expenses to Lessor in such reletting, the said Lessee shall pay any
deficiency upon Lessor’s written demand, and in no event shall Lessee be
entitled to any excess of rent (or rent plus other sums) obtained by reletting
over and above any and all amounts due hereunder from Lessee to Lessor.

 

Lessee understands and consents that if a default under Section 17 Breach or
Default has occurred, is continuing and/or has not been cured, that pursuant to
Arkansas law, all property placed on the Premises by Lessee is hereby subjected
to a lien in favor of Lessor for the payment of all sums agreed to be paid by
Lessee under this Lease which lien, if any, will be subject to prior liens, if
any, on such property of Lessee by creditors of Lessee. In any of the foregoing
circumstances, including but not limited to Lessor’s remedy



--------------------------------------------------------------------------------

of acceleration of remaining monthly rental payments, Lessor shall have the duty
to mitigate any and all damages in favor of Lessee. It is expressly agreed that
in addition to the remedies specified herein in the event of a default, Lessee
shall also be liable for and shall pay to Lessor, in addition to any sum
provided to be paid hereunder, upon written demand, any and all other sums
incurred by Lessor in connection with such default or reletting the Premises,
including without limitation: reasonable attorney’s fees; broker’s fees incurred
by Lessor in connection with reletting the whole or any part of the Premises;
the costs of removing and storing Lessee’s or other occupant’s property; the
costs of repairing, altering, remodeling or otherwise putting the Premises into
condition reasonably acceptable to a new tenant or tenants, and all other
reasonable out of pocket expenses incurred by Lessor in enforcing Lessor’s
remedies.



--------------------------------------------------------------------------------

 

  C.   Grace Period for Unpermitted Assignment Pursuant to Section 29. In the
event that the default is the result of an assignment under Section 29 Lessee
Further Assignment Restriction, for which Lessor has not provided its consent,
Lessor shall elect to accelerate all remaining monthly payments as specified
above, and Lessor agrees not to exercise any other remedies available to Lessor
for a period of one hundred and eighty (180) days following the date of such
default (the “Grace Period”), and during such time Lessee shall be entitled to
remain in possession of the Premises, so long as Lessee continues to make
monthly rental payments on a timely basis to

 

  D.   Lessor in accordance with this Lease during the Grace Period, as if no
unpermitted assignment had occurred. In order to cure such a default, on or
before the last day of the Grace Period Lessee shall:

 

(a)   pay the accelerated aggregate rental amount of the then remaining current
Least Term or Renewal Term, as applicable, and in such event the default shall
have been cured and Lessee shall be entitled to remain in possession of the
Premises without any further rental or related obligation being owed to Lessor
through and until the expiration of the then current Lease Term or Renewal Term,
as applicable; or

 

(b)   satisfy Lessor to Lessor’s reasonable satisfaction that the default is
cured other than with respect to payment of the accelerated aggregate rental
amount, and in such event the default shall have been cured, with Lessee
continuing to be responsible for all of its obligations under this Lease,
including the monthly payment of rent through the expiration of the Lease Term
or the Renewal Term, as applicable.

 

If upon the expiration of the Grace Period Lessee has failed to pay the
accelerated aggregate rental amount or is not able to otherwise cure the default
relating to the unpermitted assignment to Lessor’s reasonable satisfaction, then
Lessor shall be free to elect any and all remedies against Lessee as provided in
this Section 17 Breach or Default.

 

SECTION EIGHTEEN

EMINENT DOMAIN

 

If the Premises be subjected to any eminent domain proceedings, the Lease shall
terminate if all of the Premises are taken or if the portion taken is so
extensive that the residue is wholly inadequate for Lessee to carry on Lessee’s
business and neither party shall have any further obligations or liabilities to
the other, except those arising prior to termination. If the taking be partial,
then Lessee’s rental shall be reduced in the proportion which the value of the
property taken bears to the whole value of the Premises originally leased. In
such condemnation proceedings Lessee may claim compensation for the taking of
any removable installations which by the terms of this Lease Lessee would be
permitted to remove at the expiration of this Lease, but Lessee shall be
entitled to no additional award, it being agreed that all damages allocable to
full fee simple ownership of the entire Premises shall in any event be payable
to Lessor.

 

SECTION NINETEEN

PARTIES BOUND

 

The covenants and conditions contained herein shall, subject to the provisions
as to assignment, transfer and subletting, apply to and bind the successors and
assigns of the parties hereto.

 

SECTION TWENTY

NOTICES

 

Any notices provided for herein will be deemed to have been given when deposited
by certified mail, return receipt requested, postage prepaid, addressed to the
parties as follows:

 

To Lessor:

  

Brewer Investments II, LC

    

Attn: Jerry Brewer

    

2683 Joyce Blvd.

    

Fayetteville, AR 72703

 

To Lessee:

  

Edgewater Technology Group, Inc.

    

Attn: Clete T. Brewer

    

302 E. Milsap

    

Fayetteville, AR 72703

 

SECTION TWENTY-ONE

SUBORDINATION AND ATTORNMENT



--------------------------------------------------------------------------------

 

The Lessee hereby subordinates this Lease to any mortgage, deed of trust or
encumbrance which the Lessor may have placed, or may hereafter place, on the
Premises or any part thereof. Lessor agrees that Lessee may file a Memorandum of
Lease in respect of the Premises under this Lease. Lessee agrees to execute, on
demand, any instrument which may be deemed reasonably necessary to render such
mortgage, deed of trust, or encumbrance, whenever made, superior and prior to
this Lease. In the event that Lessee refuses or fails to do so, Lessor is hereby
appointed Lessee’s attorney-in-fact to execute such instrument in the name of
Lessee and as the act and deed of Lessee, and this authority is hereby declared
to be coupled with an interest and irrevocable by Lessee during the Lease Term
and any extension or renewal thereof. Further, Lessee shall, in the event any
proceedings are brought for the foreclosure of, or in the event of the exercise
of the power of sale under, any mortgage made by Lessor covering any part of the
Premises, attorn to the purchaser upon any such foreclosure or any other sale
and recognize such purchaser as Lessor under this Lease.

 

SECTION TWENTY-TWO

MERGER

 

This Lease Agreement with Option to Renew and Right of First Refusal contains
the entire agreement between the parties and supersedes any prior or
contemporaneous oral or written agreements which supplement or contradict the
terms and provisions set forth herein.

 

SECTION TWENTY-THREE

ATTORNEY’S FEES

 

If any legal action shall be brought to recover any rent or enforce any right
under the terms of this Lease or for a default hereunder, the prevailing party
shall be entitled to recover from the other party any reasonable costs of
collection and attorneys’ fees incurred as a consequence of enforcing the
provisions of the Lease, the amount of which shall be fixed by the Court and
shall be made a part of the judgment or decree rendered.

 

SECTION TWENTY-FOUR

PROVISIONS SEPARABLE

 

In the event any one or more of the provisions contained in this Lease shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the remaining
provisions of this Lease and this Lease shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein.

 

SECTION TWENTY-FIVE

CONSENT OR WAIVER OF BREACH

 

The consent of either party to any act or the waiver by either party of a breach
of any provision of this Lease shall not operate or be construed as a consent or
waiver of any subsequent act or breach by the other party. Further, the receipt
by Lessor of any rental payment due hereunder with knowledge of the breach of
any covenant of this Lease shall not be deemed a waiver of such breach. No
provision of this Lease shall be deemed to have been waived by Lessor or Lessee
unless such waiver is in writing signed by Lessor or Lessee, as the case may be.

 

SECTION TWENTY-SIX

ENVIRONMENTAL MATTERS

 

Lessee hereby covenants that it will not manufacture at or install in the
Premises any hazardous or toxic materials subject to regulation by State or
Federal law or regulations during the Lease Term. Lessee shall indemnify and
hold Lessor harmless from any and all claims, losses, damages, penalties, fines,
expenses (including reasonable attorney’s fees) and liabilities whatsoever
arising out of or relating to the presence, handling, treatment, removal,
cleanup or incident of any such hazardous or toxic materials by Lessee.

 

SECTION TWENTY-SEVEN

CONDUCT OF BUSINESS AND USES

 

The Premises are leased to Lessee for the purpose of carrying on the business of
human resources, temporary staffing, training and consulting business, uses
related thereto and corporate headquarters for a publicly held company and
related matters. Lessee covenants unto Lessor that the Premises will be used for
those purposes, and those related to them, and no other, except with the prior
written consent of Lessor. Lessee covenants and agrees that Lessee will not do
or permit to be done anything in, upon, or about the Premises that increases the
hazard of fire beyond that which exists by reason of use and occupancy of the
Premises for the purposes mentioned. Further, Lessee will not do or permit to be
done anything within Lessee’s control, which would make the Premises or the
improvements thereon uninsurable in whole or in part.

 



--------------------------------------------------------------------------------

 

SECTION TWENTY-EIGHT

MISCELLANEOUS

 

A. Time shall be of the essence with respect to every term and condition of this
Lease.

 

B. In the event that any rental payment to be made under the terms of this Lease
is not paid on or before the tenth (10) day of each month, Lessee agrees to pay
a late charge equal to five percent (5%) of said past due rental payment.

 

C. This Lease may be amended or modified only by an instrument in writing duly
executed by all parties hereto or their successors.

 

D. This Lease may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which taken together shall be deemed one
instrument.

 

E. All trash and refuse deposited outside the building on the Premises must be
placed in sufficient receptacles to be furnished by Lessee and approved by the
appropriate governmental officials or bodies for the City of Fayetteville,
Arkansas.

 

SECTION TWENTY-NINE

LESSEE FURTHER ASSIGNMENT RESTRICTION

 

In the event that Lessee is a corporation, partnership, limited liability
company or other form of business entity, and during the Lease Term, or any
renewal or extension thereof, any of the following changes shall occur, this
shall constitute an assignment of this Lease, which requires the prior written
consent of Lessor pursuant to Section Five, Assignment and Sublease (which as
stated in Section 5 shall not be unreasonably withheld by Lessor):

 

A. a merger, consolidation, or recapitalization occurs where the Lessee is not
the surviving business entity;

 

B. (i) a stock purchase, tender offer, exchange offer, merger or open market
purchases of Lessee’s common stock by an individual, entity or related group
occur during a consecutive 180 day period; and (ii) pursuant to the applicable
transaction in (i) upon its consummation, a change in ownership or voting
control of the Lessee occurs with respect to a majority of Lessee’s outstanding
voting common shares;

 

C. a sale of substantially all of the assets of Lessee and its subsidiaries
taken as a whole; or

 

D. there shall occur any change whereby an individual, partnership, limited
liability company, corporation or other entity or related group acquires the
ownership of, or the power to vote, a majority of the outstanding voting common
shares of stock of the Lessee.

 

Provided, however, that the acquisition of all of the outstanding shares of
stock of the Lessee by any corporation, limited partnership or limited liability
company a class of whose common stock or interests, as applicable, is/are
registered under the Securities Exchange Act of 1934, as amended, shall not be
deemed an assignment of this Lease pursuant to Section 5 Assignment and
Sublease, if and only if the acquiring entity becomes a party to this Lease or
becomes an unconditional guarantor of this Lease.

 

SECTION THIRTY

RENEWAL TERMS

 

If the Lessee shall have materially performed every agreement and covenant on
Lessee’s part to have been kept and performed under covenants, terms and
conditions of this Lease, and any amendments thereto, and is not in breach or
default of this Lease at the time of exercise and at the time of renewal,
including all renewals or extensions hereof, then upon the expiration of the
Lease Term, or the then current Renewal Term, Lessee shall have the option to
renew this Lease in the Premises for two (2) additional terms of five (5) years
as the parties shall agree, with each renewal period being referred to herein as
the “Renewal Term,” subject to the following provisions:

 

A. Notice of the exercise of the option to renew must be given in writing to
Lessor, pursuant to the notice provisions of this Lease, not later than six (6)
months prior to the end of the original Lease Term, or the then current Renewal
Term agreed to by the parties, as applicable.

 

B. Should the Lessee exercise the options to renew granted herein, this Lease
shall be extended on the same terms and conditions as set forth herein, during
each Renewal Term, with the exception of the monthly rental payments as set
forth below.

 



--------------------------------------------------------------------------------

 

C. The amount of the monthly rental payment for each Renewal Term shall be the
lessor of: (1) ½ of the Previous Year CPI increase times the monthly lease
payment over the last monthly lease payment of the initial Lease Term; or (2)
the fair market value of rentals of similar and comparable properties in the
Fayetteville/Springdale Area as detained in a written report by an appraiser
unaffiliated with either Lessor or Lessee.

 

D. The right of first refusal described in Section Thirty-One of this Lease
shall be renewed and extended during the Renewal Terms.

 



--------------------------------------------------------------------------------

 

SECTION THIRTY-ONE

RIGHT OF FIRST REFUSAL

 

If the Lessee shall have materially performed every agreement and covenant on
Lessee’s part to have been kept and performed under the terms and conditions of
this Lease and is not in breach or default of this Lease at the time of
exercise, Lessee shall be granted a right of first refusal on the following
terms and conditions, to purchase the Premises:

 

A. The Lessee’s right of first refusal to purchase the Premises shall exist
during the initial Lease Term as described in Section Two of this Lease and any
Renewal Term specified in Section Thirty of this Lease.

 

B. In the event that the Lessor shall receive a bona fide offer from a third
party to purchase the Premises or if the Lessor shall decide to sell the
Premises, Lessor shall give Lessee a written offer to sell the Premises to the
Lessee, setting forth the price and the terms of sale, as set forth in the offer
received by Lessor from the potential third party purchaser of the Premises, or
the Lessor’s offer to sell the Premises.

 

C. In either event, Lessor shall send the written offer to Lessee at the address
required under Section Twenty for notices by Certified Mail, requiring Lessee to
accept the offer in writing and to sign a suitable contract to purchase the
Premises within the period of thirty (30) business days after the mailing of the
notice.

 

D. The failure of Lessee to accept the offer to purchase or sign a contract
within the period provided herein shall nullify and void this right of first
refusal to Lessee, and Lessor shall be at liberty to sell the Premises to any
other person, firm, corporation or other entity, at the price and on the terms
offered to Lessee.

 

SECTION THIRTY-TWO

APPLICABLE LAW

 

This Lease shall be construed in accordance with and governed by the laws of the
State of Arkansas applicable to agreements made and to be performed wholly
within such jurisdiction with regard to the conflicts of laws provisions
thereof. The Courts of the State of Arkansas for Washington County, and the
Federal Courts for the Western District of Arkansas shall have jurisdiction over
any and all disputes which arise between the parties under this Agreement,
whether in law or in equity, and each of the parties shall submit and hereby
consents to such Court’s exercise of jurisdiction.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Commercial Lease Agreement
with Option to Renew and Right of First Refusal on this day of June, 2000.

 

LESSOR:

 

BREWER INVESTMENTS II, LC,

           

An Arkansas Limited Liability Company

           

By:

 

/s/    JERRY T. BREWER        

--------------------------------------------------------------------------------

               

Jerry T. Brewer

Manager

 

LESSEE:

 

EDGEWATER TECHNOLOGY, INC.

           

A Delaware Corporation

           

By:

 

/s/    CLETE T. BREWER        

--------------------------------------------------------------------------------

               

Clete T. Brewer

Chairman and Chief Executive Officer

 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS                     )

                                                                         ) ss.

COUNTY OF WASHINGTON                     )

 

On this date, before the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for the said County and State, appeared in
person the within named JERRY T. BREWER to me personally known, who stated that
he was the Manger of BREWER INVESTMENTS II, LC an Arkansas Limited Liability
Company, and was duly authorized in his capacity to execute the foregoing
instrument for and in the name and behalf of said company, and further stated
and acknowledged that he had so signed, executed and delivered said instrument
for the consideration, uses and purposes therein mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this day of
28 June, 2000.

 

My Commission Expires:2-13-02

 

Notary Public /s/ Pauline Park

 

CORPORATE ACKNOWLEDGMENT

 

STATE OF ARKANSAS                     )

                                                                         ) ss.

COUNTY OF WASHINGTON                     )

 

On this date, before the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for the said County and State, appeared in
person the within named CLETE BREWER to me personally known, who stated that he
was the Chairman and Chief Executive Officer of EDGEWATER TECHNOLOGY GROUP,
INC., a Delaware Corporation, and was duly authorized in his capacity to execute
the foregoing instrument for and in the name and behalf of said company, and
further stated and acknowledged that he had so signed, executed and delivered
said instrument for the consideration, uses and purposes therein mentioned and
set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this day of
_28 June, 2000.

 

My Commission Expires: 2-13-02

 

Notary Public /s/ Pauline Park

 